            Case 2:18-cv-00983-MJP-BAT Document 20 Filed 10/12/18 Page 1 of 1



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8    JERRY GEORGE WOOD JR.,

 9                                Plaintiff,                 CASE NO. C18-983 MJP-BAT

10            v.                                             ORDER DENYING MOTION TO
                                                             ADD ADDITIONAL DEFENDANTS
11    DAN STITES et al.,

12                                Defendants.

13

14
         The Court DENIES plaintiff’s motion to add defendants without prejudice. Dkt. 12. The
15
     motion was filed in response to the District Judge’s order or partial dismissal. If plaintiff seeks to
16
     add defendants to the civil rights complaint he filed, Dkt. 5, he should file a motion to amend the
17
     complaint setting forth the names of the new defendants and the facts supporting why and how
18
     they violated plaintiff’s constitutional rights.
19
             The Clerk shall provide a copy of this Order to plaintiff.
20
             DATED this 12th day of October, 2018.
21

22

23                                                          A
                                                            BRIAN A. TSUCHIDA
                                                            Chief United States Magistrate Judge

     ORDER DENYING MOTION TO ADD ADDITIONAL
     DEFENDANTS - 1
